[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                  May 3, 2006
                               No. 05-15613                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                  D. C. Docket No. 04-00281-CR-T-27-TBM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

PAUL MARTIN HAGA,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (May 3, 2006)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Appellant was convicted on a plea of guilty of being a convicted felon in
possession of firearms, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e), and the

district court sentenced him to prison for a term of 96 months. He now appeals his

sentence, contending that the court infringed his Sixth Amendment rights under

United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005),

when, applying the Sentencing Guidelines, it concluded that it could not depart

downward from the sentence range prescribed by U.S.S.G. § 4A1.3(b)(1) because

he is an armed career criminal.

      In United States v. Crawford, 407 F.3d 1174, 1178 (11th Cir. 2005), we held

that Booker’s instruction that the district courts first consult the Guidelines in

fashioning a sentence necessarily implies that they must determine the appropriate

Guidelines sentence range. In United States v. Brehm, No. 05-13426, manuscript

at 13 (11th Cir. Mar. 17, 2006), the defendant contended that the district court had

the discretion to grant a safety-valve reduction under U.S.S.G. § 5C1.2, even

though he had more than one criminal history point (and thus was ineligible for

safety-valve treatment), on the theory that Booker rendered the eligibility

requirements for safety-valve relief discretionary. We disagreed, and held that

Booker does not render application of individual Guidelines provisions advisory;

rather, the district court remains obligated to calculate correctly the guidelines

range. Id. at 20.



                                            2
       Section 4A1.3(b)(1) of the Guidelines provides for a downward departure in

a defendant’s criminal history category if the court finds that the defendant’s

criminal history category “substantially over-represents the seriousness of the

defendant’s criminal history or the likelihood that the defendant will commit other

crimes.” Section 4A1.3(b)(2)(B), however, prohibits the court from making a

downward departure under this subsection if the defendant is an armed career

criminal.

       Appellant’s Sixth Amendment rights were not violated because the district

court correctly calculated his advisory Guidelines sentence range. Since appellant

is an armed career criminal, § 4A1.3(b)(2)(B) prohibited the court from granting

him the downward departure he requested. Appellant’s sentence is therefore due to

be, and is,

       AFFIRMED.




                                          3